Name: 96/482/EC: Commission Decision of 12 July 1996 laying down animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratites and eggs thereof from third countries including animal health measures to be applied after such importation (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  cooperation policy;  agricultural activity;  animal product;  tariff policy
 Date Published: 1996-08-07

 Avis juridique important|31996D048296/482/EC: Commission Decision of 12 July 1996 laying down animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratites and eggs thereof from third countries including animal health measures to be applied after such importation (Text with EEA relevance) Official Journal L 196 , 07/08/1996 P. 0013 - 0027COMMISSION DECISION of 12 July 1996 laying down animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratites and eggs thereof from third countries including animal health measures to be applied after such importation (Text with EEA relevance) (96/482/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from, third countries, of poultry and hatching eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 23 (1), 24 and 26 (2) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 thereof,Whereas Commission Decision 95/233/EC (3) established a list of third countries from which importation of live poultry and hatching eggs is authorized in principle;Whereas the countries or parts thereof appearing on this list have given sufficient guarantees to be considered as free from avian influenza and Newcastle disease according to Commission Decision 93/342/EEC (4) as amended by Decision 94/438/EC (5);Whereas the general and special animal health conditions and the veterinary certificates required for the importation of poultry or hatching eggs have to be laid down; whereas also the sampling and testing procedures have to be laid down; whereas all these requirements have to be at least equivalent to those laid down by Directive 90/539/EEC and any implementing Decision for intra-Community trade;Whereas a list of third countries entitled to use the certificates laid down in this Decision is established by Commission Decision 96/483/EC (6);Whereas furthermore the conditions, and therefore the certificates, can be different for small consignments of poultry; whereas the conditions and the certificates for such small consignments should be established in a separate Decision;Whereas therefore the general health situation of the third countries must be taken into account; whereas certain third countries appearing on the abovementioned list are only to be authorized for imports of certain categories of poultry and hatching eggs;Whereas it is necessary, in respect of imports of ratites and hatching eggs thereof, and because of the biological differences between those birds and the other poultry species, to postpone the establishment of animal health conditions and veterinary certification until the Scientific Veterinary Committee has given an opinion as to the risks involved in such imports;Whereas, with regard to the category of products concerned and to the need to avoid any deterioration of the health status on the territory of the Community, it is necessary to establish an isolation and observation period followed by clinical examination;Whereas the Commission may review this Decision at any time if the animal health status of the countries concerned is changed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The provisions of this Decision shall apply to imports of poultry and hatching eggs as defined in points 1 and 2 of Article 2 of Directive 90/539/EEC with the exception of ratites and hatching eggs thereof.2. The provisions of this Decision shall not apply to imports of single consignments of fewer than 20 units of poultry or hatching eggs.3. For the purpose of this Decision the definitions contained in Article 1 of Decision 93/342/EEC shall apply as necessary.Article 2 1. Member States shall authorize imports of:(a) breeding and productive poultry, confirming to the requirements laid down in the model animal health certificate set out as Model A in Annex I and coming from third countries or parts thereof listed in column A of the Annex to Decision 96/483/EC;(b) hatching eggs, conforming to the requirements laid down in the model animal health certificate set out as Model B in Annex I and coming from third countries or parts thereof listed in column B of the Annex to Decision 96/483/EC;(c) day-old chicks, conforming to the requirements laid down in the model animal health certificate set out as Model C in Annex I and coming from third countries or parts thereof listed in column C of the Annex to Decision 96/483/EC;(d) slaughter poultry, and poultry for restocking game supplies, conforming to the requirements laid down in the model animal health certificate set out as Model D in Annex I and coming from third countries or parts listed in column D of the Annex to Decision 96/483/EC;provided that they are accompanied by the relevant certificate, duly completed and signed.2. Breeding and productive poultry, hatching eggs and day-old chicks must come from establishments which have been approved by the competent authority of the third country concerned according to requirements which are at least equivalent to those laid down in Annex II to Directive 90/539/EEC, where the approval of those establishments has not been suspended or withdrawn.Article 3 1. After importation, breeding or productive poultry or day-old chicks shall be kept on the holding(s) of destination either for a period of at least six weeks from the day of arrival or until the day of slaughter if they are slaughtered before the six weeks have elapsed.After their importation as hatching eggs, the poultry hatched from those eggs shall be kept for a period of at least three weeks from the day of hatching in the holding(s) to which they have been sent after hatching.2. During the periods mentioned in paragraph 1 and during the hatching of the eggs, the imported poultry or eggs and the poultry hatched from such eggs shall be kept separately from non-imported ones. Therefore, poultry shall be kept in poultryhouses where no other flocks are present and the eggs must be hatched in separate incubators and hatchers.By way of derogation from the first subparagraph, Member States may authorize imported poultry or eggs to be added to poultry or eggs respectively which are already present in the poultryhouse or incubator/hatcher. In that event, the periods specified in paragraph 1 start running from the introduction of the last imported bird or egg respectively.The poultry must undergo a clinical examination by an authorized veterinarian and where necessary samples must be taken to monitor their state of health, at least at the end of the periods specified in paragraph 1.The periods mentioned in paragraph 1 shall be extended if suspicion of avian influenza or Newcastle disease cannot be ruled out.Article 4 If the poultry, the hatching eggs and day old chicks and/or their flocks of origin are to be submitted to testing according to the requirements of the certificates laid down in Annex I, the sampling for testing and the testing itself must be executed according to the protocols laid down in Annex II.Article 5 This Decision shall apply from 1 October 1996.Article 6 This Decision is addressed to the Member States.Done at Brussels, 12 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 303, 31. 10. 1990, p. 6.(2) OJ No L 268, 24. 9. 1991, p. 56.(3) OJ No L 156, 7. 7. 1995, p. 76.(4) OJ No L 137, 8. 6. 1993, p. 24.(5) OJ No L 181, 15. 7. 1994, p. 35.(6) See page 28 of this Official Journal.ANNEX I >REFERENCE TO A FILM>ANNEX II Protocols for the standardization of materials and procedures for veterinary tests in connection with the import of poultry and hatching eggs from third countries 1. Newcastle disease The sampling and testing methods have to comply with the methods described in the Annex to Commission Decision 92/340/EEC on testing of poultry for Newcastle disease prior to movement, in application of Article 12 of Council Directive 90/539/EEC.2. Salmonella pullorum - The sampling methods have to comply with the methods described in Annex II, Chapter III of Directive 90/539/EEC.- The testing methods have to comply with the methods described in the Manual of Standards for diagnostic tests and vaccines, edited by OIE in Paris (B67).3. Salmonella gallinarum - The sampling methods have to comply with the methods described in Annex II, Chapter III of Directive 90/539/EEC.- The testing methods have to comply with the methods described in the Manual of Standards for diagnostic tests and vaccines, edited by OIE in Paris (B62).4. Salmonella arizonae Serological examination: 60 birds have to be sampled at the point of lay. Testing has to be carried out in accordance with the methods described in the Manual of Standards for diagnostic tests and vaccines, edited by OIE in Paris (B31, B47).5. Mycoplasma gallisepticum - The sampling methods have to comply with the methods described in Annex II, Chapter III of Directive 90/539/EEC.- The testing methods have to comply with the methods described in the Manual of Standards for diagnostic tests and vaccines, edited by OIE in Paris (B65).6. Mycoplasma meleagridis The sampling methods have to comply with the methods described in Annex II, Chapter III of Directive 90/539/EEC.